Case: 17-40401       Document: 00514325733         Page: 1     Date Filed: 01/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 17-40401
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 29, 2018
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

JAMES ALBERT KNIGHTON,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-129-1


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       James Albert Knighton challenges his bench-trial conviction of being a
felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2), asserting the court erred in denying his motion to suppress. He
contends officers took his statements without proper Miranda warnings and
“[t]he search of his home and vehicle was illegal”.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-40401     Document: 00514325733      Page: 2    Date Filed: 01/29/2018


                                  No. 17-40401

      Pre-trial, Knighton stipulated the following facts, inter alia: federal
agents saw him place several large plastic cases inside his vehicle; they
searched his vehicle and found three rifles, one revolver, and one shotgun; and
he possessed each firearm “in and affecting interstate commerce”. The district
court had earlier denied his motions to suppress the firearms on the basis of
the search-incident-to-arrest and automobile exceptions to the warrant
requirement. At the bench trial, the district court, based on the stipulated
facts, found Knighton guilty of being a felon in possession of a firearm.
      Knighton’s contentions regarding Miranda and consent to search his
home are irrelevant. His stipulation, which was the only evidence introduced
at trial, listed only the five firearms found in his vehicle and, therefore, did not
include any firearms found in his home.            Accordingly, any contentions
implicating the admissibility of firearms seized from his home are moot.
United States v. Lopez-Moreno, 420 F.3d 420, 435 (5th Cir. 2005) (defendant’s
challenging introduction of documents not introduced at trial was moot).
      Further, Knighton provides nothing in support of his conclusory
assertion that “[t]he search of his . . . vehicle was illegal”. His brief contains
no reference to the search-incident-to-arrest or automobile exceptions to the
warrant requirement. He has, therefore, abandoned any issue involving the
admissibility of the firearms seized from the vehicle. Fed. R. App. P. 28(a)(8);
Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993); Beasley v. McCotter, 798
F.2d 116, 118 (5th Cir. 1986).
      AFFIRMED.




                                         2